DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Publication No. 20200110706, and in view of persuasive remarks dated 11/18/2021, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 8 and 15; in brief and saliently: a system and method thereof, comprising: receiving a first read command directed to a first logical address; receiving, after the first read command, a second read command directed to a second logic address; receiving, after the second read command, a third read command directed to a third logical address; determining that the first logical address corresponds to a first physical address, that the third logical address corresponds to a third physical address, that the first physical address and the third physical address are associated with a first word line of a memory component, and that the second logical address corresponds to a second physical address associated with a second word line of the memory component; and executing the first read command and the third read command sequentially. As well as a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: receive a first read .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827